Citation Nr: 1112602	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-42 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased initial rating for post traumatic stress disorder (PTSD) with depression, not otherwise specified.  

2.  Entitlement to an initial compensable rating for right ear hearing loss.  

3.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.  

4.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD), status post bypass surgery.  

5.  Entitlement to an initial compensable rating for bilateral homonymous visual field defect.  

6.  Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1968.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey.  

A September 2008 rating decision granted entitlement to individual unemployability (TDIU) and basic eligibility to Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C. Chapter 35, effective December 3, 2007.  At the same time service connection was granted for depression and right ear hearing loss and assigned 30 percent and noncompensable ratings effective July 2, 2007.  The RO also denied service connection for PTSD with sleep disorder (also claimed as mental disorder) and hypertension.  

The Veteran, through his representative, filed a notice of disagreement in December 2008, which disputed the effective dates assigned for TDIU and DEA benefits, the initial ratings assigned for right ear hearing loss and depression, and the denial of service connection for hypertension and PTSD with sleep disorder.  The Veteran's representative contended that the effective date for the grants of TDIU and DEA should have been November 16, 2006.  

In a November 2009 rating decision, the RO assigned a new effective date of November 16, 2006 for TDIU and eligibility for DEA benefits, which represented a full grant of the benefit sought.  At the same time, the RO granted service connection for PTSD with sleep disorder and considered it as part of the 30 percent disability rating already assigned for depression.  Subsequently, a November 2009 statement of the case (SOC) addressed the denial of an initial rating in excess of 30 percent for PTSD with depression and a compensable rating for right ear hearing loss, as well as the denial of service connection for hypertension.  

On his November 2009 Form 9, the Veteran specifically indicated that he was appealing all of the issues listed on the SOC.  Accompanying correspondence from the Veteran's representative indicated that the Veteran was withdrawing his appeals of the initial ratings for PTSD with depression and right ear hearing loss.  The Board notes that an August 2010 rating decision, increased the evaluation assigned for PTSD to 70 percent disabling, effective July 2, 2007, however, the Veteran has not initiated an appeal in regards to this rating decision.  

The issue of entitlement to service connection for residuals of a stroke manifested by numbness and weakness of the left arm as secondary to coronary artery disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and increased initial ratings for type II diabetes mellitus, CAD, and bilateral homonymous visual field defect are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

In November 2009 correspondence, prior to the promulgation of a decision in the appeal, the Veteran's representative requested to withdraw the Veteran's appeal on the claims of entitlement to an increased initial rating for PTSD with depression, not otherwise specified, and a compensable rating for right ear hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the claim of entitlement to an increased initial rating for PTSD with depression, not otherwise specified are met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal on the claim of entitlement to an initial compensable rating for right ear hearing loss are met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (2010), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204 (2010).

In November 2009 correspondence, prior to the promulgation of a decision in the appeal, the Veteran's representative requested to withdraw the Veteran's appeal on the claims of entitlement to an initial increased rating for PTSD with depression, not otherwise specified, and a compensable rating for right ear hearing loss.  Therefore, with regard to such claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such claims and they must be dismissed.



ORDER

The appeal on the claim of entitlement to an initial increased rating for PTSD is dismissed.

The appeal on the claim of entitlement to an initial compensable rating for right ear hearing loss is dismissed.  


REMAND

The Veteran is seeking service connection for hypertension on a direct basis, including as due to Agent Orange exposure, or in the alternative, as secondary to his service-connected type II diabetes mellitus.  In June 2008, the Veteran underwent a VA examination.  The VA examiner did not offer any opinion as to whether or not the Veteran's hypertension was related to his service, including Agent Orange exposure.  The examiner also did not address whether the Veteran's service connected diabetes mellitus aggravated his hypertension.  Rather, the examiner's opinion was that that, "[d]iabetes mellitus type 2 does not cause essential hypertension."  

"[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The June 2008 examination report is inadequate, because it does not contain all necessary opinions.

Regulations provide that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Therefore, a new VA examination is indicated.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

In an October 2007 rating decision, the RO granted service connection for type II diabetes mellitus and CAD and assigned 20 and 60 percent evaluations, respectively, effective November 16, 2006.  In a January 2008 letter, the Veteran's representative expressed disagreement with the October 2007 rating decision.  He stated that the Veteran felt that the assigned ratings did not accurately reflect the current state of his disability.  

Likewise, in a November 2009 rating decision, the RO granted service connection for bilateral homonymous visual field defect and assigned a noncompensable rating effective July 2, 2007.  In June 2010 correspondence, the Veteran's representative mentioned the November 2009 rating decision and made a reference to assigning a higher compensable rating for the Veteran's bilateral eye disorder.  The representative's statements are properly considered a notice of disagreement with the initial ratings assigned for the Veteran's diabetes mellitus, CAD, and bilateral homonymous visual field in the October 2007 and November 20009 rating decisions.  

The Board notes that a statement of the case has not been issued as it relates to increased initial ratings for diabetes mellitus, CAD, and a bilateral eye disorder.  38 U.S.C.A. § 7105(a) (West 2002).  Therefore, the Board is required to remand these issues for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case as to the issues of entitlement to initial ratings in excess of 20 percent for type II diabetes mellitus and 60 percent for CAD, status post bypass surgery; and an initial compensable rating for bilateral homonymous visual field defect.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted. 

2.  Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  All indicated tests and studies should be undertaken.  The examiner should provide an opinion regarding the following: 

a)	Is it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by service, including Agent Orange exposure? 	
b)  Is the Veteran's hypertension a manifestation of ischemic heart disease?

c)  If not, then is it at least as likely as not that the Veteran's hypertension was caused or aggravated by a service-connected disability, including CAD or diabetes mellitus?

d)	If the Veteran's hypertension was not caused, but was aggravated by, a service-connected disability, including CAD or diabetes mellitus, is there evidence of record created prior to the aggravation that shows a baseline of the hypertension prior to the aggravation.

The examiner must provide a rationale for all opinions.  The examiner should note that the Veteran is competent to report symptoms and injuries, and his reports must be considered in rendering the opinions.  If the examiner discounts the Veteran's reports, the examiner should provide a rationale for doing so.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so, and state whether there is additional evidence that would permit the necessary opinion to be provided.

3.  The RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  The claim should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


